Citation Nr: 1000869	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for service-connected migraines, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The rating decision granted 
service connection for migraines and assigned a 10 percent 
disability rating effective March 12, 2004.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). I

In this case there is a recent medical opinion that the 
service connected headache disorder renders the Veteran 
unemployable.  This decision grants a 100 percent 
extraschedular rating for that disability, and the Veteran 
has been in receipt of a 100 percent rating for prostate 
cancer during much of the appeal period, the TDIU issue is 
thus moot.  Green v. West, 11 Vet. App. 472 (1998).

In April and October 2008, the Board remanded this case for 
further development.  The development was undertaken and the 
case has been returned to the Board.


FINDING OF FACT

The manifestations of the Veteran's service-connected 
migraine headaches present such an exceptional disability 
picture with such related factors as marked interference with 
employment, as to render impractical the application of the 
regular schedular standards and result in total impairment.


CONCLUSION OF LAW

The criteria for an extra-schedular evaluation of 100 percent 
for migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  The decision in this case grants the 
maximum benefit available under law, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Legal Criteria

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Board has jurisdiction to review determinations of the 
Director of Compensation and Pension or Undersecretary for 
Benefits regarding a Veteran's entitlement to an 
extraschedular rating.  Anderson v. Shinseki, 23 Vet. App.  
423, 42-30 (2009).

Analysis

In September 1992, the Veteran underwent a VA examination for 
headaches. He reported headaches for over a 20 year period 
that lasted anywhere from 10-15 minutes, up to 24 hours a 
day.

In May 2003, the Veteran presented to  a VA Medical Center 
(VAMC) with complaints of daily persistent headaches.  The 
diagnosis was combat-related PTSD with somatization (service 
connection is currently in effect for PTSD evaluated as 70 
percent disabling).

In April 2004, the Veteran underwent another VA examination.  
He reported that he had headaches on a daily basis ranging in 
severity from 5-10 on a scale with 10 being the worst.  The 
examiner noted that the headaches were on a daily basis with 
acute exacerbations about 3 to 4 times a week.  He did not 
have nausea or vomiting with the headaches.  There was no 
definite evidence of photobia.  The diagnosis was common 
migraine-related headaches.

In June 2007, the Veteran underwent another VA examination 
for headaches.  His headaches were described as chronic, 
daily and continuous, all over the head and behind the eyes.  
He got occasional nausea, vomiting and phototobia associated 
with common migraine-type symptoms.

Noise and light hurt his eyes.  He reported that the 
headaches completely dominated his work and personal life.  
While he was no longer working due to prostate cancer, he 
reported that when he was working, he was severely 
incapacitated by his headaches and now his social life and 
ability to enjoy his retirement were completely impaired by 
his continuous daily headaches.  The examiner noted that the 
multitude of medications and the potency of the pills which 
the Veteran was taking would certainly curtail a normal life 
style by themselves.  The neurologic examination was 
unremarkable.  He did have a "knitted brow" consistent with 
his chronic headaches.

The diagnosis was chronic daily muscular headaches that were 
certainly exacerbated by PTSD with a possible component of 
"Analgesic rebound" related to medications.  He also had 
intercurrent common migraines, without aura but with 
significant autonomic component mixed in with his chronic 
daily headache pattern.  The examiner stated that the Veteran 
was severely and totally incapacitated by his headaches.  He 
was unemployable and his pattern made the examiner feel that 
he had a very poor prognosis for a headache-free lifestyle.  
The headaches had dominated every aspect of the Veteran's 
life and limited him in every arena.

Based on the aforementioned evidence, which showed that the 
Veteran had daily headaches that were chronic, daily and 
continuous, the Board found that a maximum 50 percent rating 
was warranted under 38 C.F.R. § 4.124, Diagnostic Code 8100.

The Board also found that the 2007 VA examiner's opinion that 
the Veteran's service connected headaches were totally 
disabling and rendered him unemployable suggested that the 
disability caused marked interference with employment beyond 
that contemplated by the maximum schedular evaluation of 50 
percent.  Accordingly, the Board remanded the claim for 
referral to the Director of Compensation and Pension Services 
for consideration of an extraschedular rating.

In his June 2008 report, the Director of Compensation and 
Pension Services noted the April 2004 VA examination report 
that the Veteran complained of daily headaches, precipitated 
by stress and anger, not associated with aura, nausea or 
vomiting.  He noted further that there was no indication in 
the record that the Veteran was seen in an emergency room or 
hospitalized for his headaches, and that although he did not 
provide a job history, he noted that he had 19 jobs in 30 
years, working as a trucker and logging supervisor.  The 
Director concluded without elaboration that there was no 
indication in the medical records that the Veteran was unable 
to be gainfully employed solely due to his service-connected 
headaches.  The Director did not report consideration of the 
2007 examiner's opinion.

The June 2007, examiner provided the only medical opinion as 
to the impact of migraines on the Veteran's employment and as 
to their overall severity.  That opinion reports a totally 
disabling disability that is not contemplated by the 
schedular rating criteria.  Inasmuch as the evidence is to 
the effect that the disability causes total incapacity, a 100 
percent rating is warranted on an extraschedular basis.  
38 C.F.R. § 3.321(b).


ORDER

An increased evaluation of 100 percent on an extraschedular 
basis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


